              Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 1 of 7




                                                  October 25, 2019

VIA CM/ECF

Hon. Ronnie Abrams, United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2101
New York, NY 10007

         Re:      Monosson v. Teekay Offshore Partners, L.P.,
                  Index No.: 1:19-cv-07522-RA (Related to Case No. 1:19-cv-06483-RA)

Dear Judge Abrams:

       We write on behalf of Plaintiffs Steven A. Monosson and Mark Whiting (“Plaintiffs”), and
Defendants Teekay Offshore Partners L.P. (“Teekay” or the “Company”), Teekay Offshore GP
L.L.C. (together with Teekay, the “Teekay Defendants”), Brookfield Asset Management, Inc.,
Brookfield Business Partners, L.P. (together with Brookfield Asset Management, Inc., the
“Brookfield Defendants”), William Utt, Ian Craig, Craig Laurie, David Lemmon, William Transier,
Walter Weathers, Jim Reid, Denis Turcotte, and Cyrus Madon (collectively, “Defendants”),1 in the
above-captioned action. Pursuant to your Individual Rules and the Court’s order dated September
9, 2019 (ECF No. 15), the parties submit this joint letter in advance of the Initial Case Management
Conference at 10:00 a.m. November 1, 2019.

        We also write in response to the Court’s order dated October 15, 2019 (ECF No. 27).
Plaintiffs confirm that they intend to consolidate this action with the related action, J. Deal
Partnership I, L.P. v. Teekay Offshore Partners, L.P., No.: 1:19-cv-06483-RA (the “Related
Action”). Plaintiffs in this action and the Related Action have filed a proposed Joint Stipulation and
Order for Consolidation, Appointment of Lead Plaintiffs, and Selection of Lead Plaintiffs’ Counsel
as Lead Counsel on October 25, 2019 (ECF No. 46 in the Related Action). Plaintiffs also incorporate
by reference the Case Management Plan and Scheduling Order filed in the Related Action.

         In response to the Court’s September 9, 2019 order, the parties state the following:

         1.       A Brief Description of the Nature of the Action and the Principal Defenses Thereto

         Plaintiffs’ Position

          This action arises from an attempt by Brookfield Business Partners, L.P. (“Brookfield”) and
its affiliates to seize sole control of Teekay by squeezing out the Company’s minority interest holders
at a fraction of what their equity is worth. Plaintiffs are minority investors in Teekay who,


1
         Plaintiffs effected service on Ingvild Saether and Jan Rune Steinsland on October 4, 2019, but have not yet
received a response from them or their counsel. Plaintiffs are in the process of locating and effecting service on Kenneth
Hvid, and Greg Morrison, who both reside outside of the United States of America.
          Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 2 of 7
Hon. Ronnie Abrams
October 25, 2019
Page 2


collectively, hold or control approximately 2 million of the Company’s common units. Defendants
are the Company, its general partner, Teekay Offshore GP L.L.C. (the “General Partner”), members
of the Board of Directors of the General Partner, executives of Teekay, the CEO of Brookfield
(together with Teekay’s executives and the members of the Board, the “Individual Defendants”),
and Teekay’s majority owner, Brookfield, along with Brookfield’s affiliate Brookfield Asset
Management, Inc. (“BAM”).

        Brookfield has owned the majority of the publicly traded common units of Teekay since 2017.
Since then, Brookfield has used its financing leverage to solidify its control over the Company at the
expense of the minority unitholders by, among other things, (i) terminating distributions to the other
unitholders notwithstanding Teekay’s improving cash flow; (ii) taking on unnecessary debt to bury
Teekay’s common units within the Company’s capital structure; and (iii) growing its share of the
Company to 74% by squeezing out Teekay’s corporate parent at a below-market price. These steps
culminated in a May 17, 2019 offer by Brookfield to buy out the remaining unitholders at $1.05 per
unit, a 10% discount to the then-current market price, and an over 70% discount to its market price
from the month prior. Moreover, based on public information, the liquidation value of the Company
likely exceeds $2.60 per unit.

        Brookfield has pitched this offer as a merger to be approved by the Conflicts Committee of
the General Partner’s Board of Directors, which would protect the transaction within a “Special
Approval” safe harbor outlined in Teekay’s Sixth Amended and Restated Agreement of Limited
Partnership (the “LP Agreement”). The Complaint alleges, however, that the committee was itself
conflicted. This has irrevocably tainted the sales process and forced the transaction outside of the
“Special Approval” provision of the LP Agreement.

      By this complaint, Plaintiffs have asserted claims for breach of fiduciary duty, breach of the
LP Agreement, and breach of the implied covenant of good faith and fair dealing present in that LP
Agreement (or, in the alternative as to the Brookfield Defendants, for, tortious interference with the
agreement, or aiding and abetting fiduciary duty breaches).

       Defendants’ Position

        This case is a vain effort by activist investors to manufacture a dispute to attempt to prevent
the consummation of a proposed transaction that will not only preserve the operations of Teekay
Offshore Partners L.P. (“TOO,” the “Partnership,” or “Teekay”), but fairly compensate those
investors for their investment. The Complaint’s allegations center on Brookfield’s May 17, 2019
offer to the General Partner’s Conflicts Committee. However, this offer was made in accord with
the Teekay Limited Partnership Agreement’s (the “LPA”) safe harbor for cleansing any potentially
conflicted transaction. In short, the Plaintiffs’ Complaint asserts woefully deficient, mooted, and
improper claims.

       Plaintiffs’ claims for breach of fiduciary duty, breach of contract, and aiding and abetting
breach of fiduciary duties must be dismissed for multiple reasons. First and foremost, the LPA
expressly waives fiduciary duties and replaces them with a contractual “good faith” standard, with
which Defendants have complied. Second, Plaintiffs’ attempt at bootstrapping obligations from the
General Partnership Agreement to the proposed transaction cannot stand (and Plaintiffs’ aiding and
            Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 3 of 7
Hon. Ronnie Abrams
October 25, 2019
Page 3


abetting breach of fiduciary duties claim fails for the same reason). Third, any such claims are
derivative claims under Marshall Islands law, and Plaintiffs have failed to comply with the pleading
requirements of Fed. R. Civ. P. 23.1(b) to maintain such an action in federal court. Fourth, even if
these claims are direct and not derivative claims (and they are not), Plaintiffs have failed to plead
sufficient facts that any defendant breached the LPA. Fifth, the only defendant that is even a party
to the LPA is the General Partner.

       Plaintiffs’ claim for breach of an implied covenant of good faith and fair dealing likewise
must be dismissed, as Marshall Islands law recognizes no such implied covenant where, as here, the
contract addresses the conduct at issue and such a claim is duplicative of Plaintiffs’ breach of
contract claim. In any event, Defendants at all times acted in good faith.

        Finally, Plaintiffs allege a claim of tortious interference against Brookfield. Plaintiffs’
tortious interference claim cannot stand because, as explained above, (i) the Plaintiffs allege no
underlying breach of contract; (ii) the Plaintiffs’ allegations that, by making an offer, Brookfield
intentionally and improperly procured a breach of the LPA is insufficient to show the required
element of improper means; and (iii) the Plaintiffs do not make a single allegation that Brookfield
are third parties to the LPA (and instead, repeatedly allege that Brookfield is under certain duties
under the LPA).

       2.      A Brief Explanation of Why Jurisdiction and Venue Lie in This Court

       Plaintiffs’ Position

       Jurisdiction and venue belong to this Court for the following reasons:

       First, at least one named plaintiff and one named defendant are citizens of different states
and the amount in controversy is over $5,000,000, so this Court has diversity jurisdiction under the
Class Action Fairness Act, 28 U.S.C. §1332(d). Plaintiffs are individuals who are domiciled in
California.

        Second, each defendant has consented to personal jurisdiction by causing Teekay to move
forward with the challenged transaction for the sale of outstanding common units, which trade
exclusively on the NYSE, resulting in harm to the market and investors located in New York.
Because Teekay common units trade exclusively on the NYSE and Defendants have therefore
directed their activities toward this district, venue is proper under 28 U.S.C. §1391.

       Third, the challenged transaction was negotiated, coordinated, and finalized in New York
City by the Brookfield Defendants, Teekay, and the Brookfield Defendants’ New York-based
counsel, Kirkland & Ellis LLP.

     Fourth, on information and belief, the Individual Defendants regularly conduct business in
New York City.

      Fifth, the general partnership agreement has a forum selection clause naming New York
County state court and the Southern District of New York as the exclusive jurisdiction in which the
            Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 4 of 7
Hon. Ronnie Abrams
October 25, 2019
Page 4


parties agree to resolve disputes under the agreement. The Equity Commitment Letter that lines up
financing for the Merger also contains a provision whereby the parties agree to bring any actions
“seeking to enforce any provision of, or based on any matter arising out of or in connection with,
this Equity Commitment Letter or the transactions contemplated hereby” exclusively in New York
state court and the Southern District of New York. Plaintiffs, who are Teekay Limited Partnership
unitholders, are third-party beneficiaries or are closely related to the parties of these agreements.

       Defendants’ Position

        The Plaintiffs’ Complaint cannot stand because it suffers from critical personal jurisdictional
defects. First, any purported exercise of general jurisdiction is not proper because the corporate
Defendants are foreign entities headquartered and incorporated outside the United States, and the
Plaintiffs present no circumstances that would make them “at home” in this forum. Furthermore, all
but one of the named individual Defendants are domiciled outside of New York.

        Second, the Plaintiffs unsuccessfully attempt to invoke New York’s long arm statute. This
exercise fails as well, since (i) the activities that the Plaintiffs put forward do not constitute a
“transaction of business” for purposes of CPLR § 302(a)(1) since the Plaintiffs fail to allege that
Defendants were physically present in New York for the coordination of the proposed transaction
and listing shared on the NYSE is insufficient; (ii) the Plaintiffs’ claims do not arise from any
purported activity in New York, since Plaintiffs fail to show a nexus between Defendants’ alleged
New York-related activity and the specific alleged injury here; (iii) as argued above, no Defendants
committed a tort within New York as required under CPLR § 302(a)(2); and (iv) no allegedly tortious
act caused harm to any person or property within New York as required by CPLR § 302(a)(3) in part
because none of the Plaintiffs are citizens or domiciliaries in New York, making it unclear how they
could have felt any purported effect in the state. As a result, the Complaint must be dismissed due
to failure to establish personal jurisdiction over Defendants.

       Additionally, because Defendants do not reside in this forum, substantial events giving rise
to the Plaintiffs’ claims did not occur here, this Court does not have personal jurisdiction over
Defendants, and any alleged forum selection clause in the General Partnership Agreement is
inapposite, venue is likewise improper.

       3.      A Brief Description of All Contemplated and/or Outstanding Motions

       Plaintiffs’ Position

        As of October 25, 2019, no motion is currently pending before this Court. Plaintiffs intend
to consolidate this action with the Related Action and have filed a proposed joint stipulation and
order for consolidation. Plaintiffs expect to file a consolidated complaint, and possibly seek
injunctive relief, after reviewing the election materials.

       Defendants’ Position

       The Plaintiffs filed their Complaint in this matter on August 12, 2019. Prior to that, on July
12, 2019, plaintiffs in the Related Action filed a separate complaint based on similar allegations. On
            Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 5 of 7
Hon. Ronnie Abrams
October 25, 2019
Page 5


September 5, 2019, this Court designated this action as related to the Related Action. Since then,
Defendants’ counsel is aware of efforts between counsel for the Plaintiffs and counsel for the
plaintiffs in the Related Action to consolidate the two matters. Plaintiffs have drafted a joint
stipulation which proposes to consolidate their cases under the caption In re Teekay Offshore
Partners L.P. Common Unitholders Litigation, C.A. No. 19-cv-6483-RA and have informed
Defendants’ counsel that they intend to file the stipulation on October 24, 2019. According to the
stipulation, Plaintiffs intend to file an amended complaint within 20 days of (i) the granting of the
stipulation or (ii) receipt of the election materials described in Teekay Offshore Partners L.P.’s
October 1, 2019 press release, whichever is later. In response, Defendants intend to move to dismiss
the amended complaint within 45 days of the amended complaint’s filing.

       4.      A Brief Description of Any Discovery that Has Already Taken Place,
               and/or that Which Will Be Necessary for the Parties to Engage
               in Meaningful Settlement Negotiations

       Plaintiffs’ Position

        No discovery has yet taken place. Plaintiffs anticipate that targeted discovery with respect
to jurisdiction, the composition of the Conflicts Committee and the materials they reviewed, the
Company’s financial condition, and Brookfield’s strategic plans for acquiring Teekay will be
necessary before the parties can engage in meaningful settlement negotiations.

       Defendants’ Position

       The parties have not yet engaged in discovery. Because the Plaintiffs have failed to establish
a prima facie case for jurisdiction, which is required to seek jurisdictional discovery, Defendants
would oppose any such effort by the Plaintiffs. Defendants are willing to engage in good faith
negotiations to discuss appropriate discovery topics, but do not believe any discovery should take
place prior to the resolution of Defendants’ anticipated motions to dismiss the amended complaint.

       5.      A Brief Description of Prior Settlement Discussions (Without Disclosing the
               Parties’ Offers or Settlement Positions) and the Prospect of Settlement

       Plaintiffs’ Position

        Plaintiffs have not yet had settlement discussions with any of the Defendants. Plaintiffs will
need to review the forthcoming election materials and the discovery referenced above before they
will be able to evaluate a potential settlement.

       Defendants’ Position

       The parties have not yet engaged in settlement discussions, as most conversations with
counsel for the Plaintiffs have focused on consolidation of the Plaintiffs’ case with that of the Related
Action plaintiffs. Defendants believe that any settlement discussions with the Plaintiffs would be
more fruitful post-consolidation.
            Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 6 of 7
Hon. Ronnie Abrams
October 25, 2019
Page 6


       6.      The Estimated Length of Trial

       Plaintiffs’ Position

       Plaintiffs estimate that a trial will take between five to ten days.

       Defendants’ Position

       Defendants estimate that allotting five to ten days for trial would be sufficient in this matter.

   7. Any Other Information that the Parties Believe May Assist the Court in Advancing the
      Case to Settlement or Trial, Including, but Not Limited to, a Description of Any
      Dispositive Issue or Novel Issue Raised by the Case

       Plaintiffs’ Response

        Plaintiffs have asked Defendants’ counsel when election materials will be issued.
Defendants’ counsel, to date, have represented that they do not yet know when these materials will
be issued.

       Defendants’ Response

       Defendants believe that they have outlined all relevant issues in the preceding sections.

                                               Sincerely,
                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                               s/ Thomas Laughlin
                                               Thomas Laughlin

                                               Counsel for Plaintiffs Steven A. Monosson and
                                               Mark Whiting




      ew
       w O. Solum, P.C.
 Matthew                                              Richard B. Harper
 Terence Y. Leong                                     David D. Sterling
 KIRKLAND & ELLIS LLP                                 BAKER BOTTS L.L.P.

 Attorneys for Defendants Brookfield Asset            Attorneys for Defendants Teekay Offshore
 Management, Inc., Brookfield Business                Partners, L.P., Teekay Offshore GP, LLC,
 Partners, L.P., Cyrus Madon, Jim Reid,               William Utt, Ian Craig, Craig Laurie, David
 and Denis Turcotte                                   Lemmon, Walter Weathers, and Bill Transier
Case 1:19-cv-07522-RA Document 33 Filed 10/25/19 Page 7 of 7
